466 F.2d 509
Willis SMITH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No.72-1885.
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1972.

Willis Smith, pro se.
Robert W. Rust, U.S. Atty., Michael P. Sullivan, Asst. U.S. Atty., Miami, Fla., for respondent-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant having failed to file a brief, this appeal is referred to us under the provisions of Local Rule 9(c)(2).1  The record reveals that the appeal is entirely lacking merit and we therefore dismiss.2



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See Local Rule 20; Eisenhardt v. United States, 5th Cir. 1972, 461 F.2d 1267